Citation Nr: 0821938	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-38 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected chronic right trochanteric bursitis 
with snapping iliotibial band of the right hip.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The veteran performed active service from October 1990 until 
November 1995.  

The veteran was initially granted service connection and 
assigned a 10 percent for chronic right trochanteric bursitis 
in the RO's April 2004 decision.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from that rating decision.  


FINDING OF FACT

The service-connected right trochanteric bursitis with a 
snapping iliotibial band of the right hip is not shown to be 
productive a limitation of flexion to less than 45 degrees or 
a loss of abduction beyond 10 degrees; while he walks with a 
mild limp on his right side and has some pain on motion, more 
than mild overall hip disability is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for service-connected chronic right 
trochanteric bursitis with snapping iliotibial band of the 
right hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, including Diagnostic Codes 5250-55 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In September 2003, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claim is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  

The Court stressed the difference between the two types of 
claims, noting that an increased compensation claim centers 
primarily on evaluating the worsening of a disability that is 
already service connected, whereas in an initial claim for 
disability compensation, the evaluation of the claim is 
generally focused on substantiating service connection by 
evidence of an in-service incident, a current disability, and 
a nexus between the two.  Therefore, while the veteran was 
not given notification that was in compliance with Vazquez-
Flores, the lack of such notice is non-prejudicial in this 
case.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as of March 
2004.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  The Board notes that Fenderson is 
applicable to the veteran's claim for an initial compensable 
evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

The service-connected chronic right trochanteric bursitis has 
been rated by the RO under Diagnostic Code 5255 which 
provides for malunion or impairment of the femur with related 
knee or hip disability.  

Specifically, it provides that malunion of the femur with 
mild knee or hip disability warrants a 10 percent rating; 
malunion of the femur with moderate knee or hip disability 
warrants a 20 percent rating; and malunion of the femur with 
marked knee or hip disability warrants a 30 percent rating.  

A 60 percent rating is warranted if there is a fracture of 
the shaft or anatomical neck of the femur with either a false 
joint or nonunion with use of a brace.  

An 80 percent rating is warranted if there is a fracture of 
the shaft or anatomical neck of the femur with nonunion, with 
loose motion (spiral or oblique fracture).  38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2007).  

Other applicable Diagnostic Codes include Diagnostic Code 
5250, which provides for ankylosis of the hip.  Under that 
Diagnostic Code, unfavorable ankylosis of the hip, extremely 
unfavorable ankylosis of the hip, the foot not reaching the 
ground and necessitating crutches warrants a 90 percent 
rating, and gives entitlement to a special monthly 
compensation.  Intermediate ankylosis of the hips warrants a 
70 percent rating; and, favorable ankylosis of the hip, in 
flexion at an angle between 20 and 40 degrees, and slight 
adduction or abduction warrants a rating of 60 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2007).  

If the hip has a flail joint, the disability warrants an 80 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5254 
(2007).  

Finally, Diagnostic Codes 5252 and 5253 provide for 
disability ratings based on the limitation of motion of the 
thigh.  Specifically, limitation of flexion of the thigh to 
10 degree or less warrants a 40 percent rating.  A 30 percent 
rating is warranted for limitation of flexion of the thigh to 
20 degrees.  A 20 percent rating is warranted for limitation 
of flexion of the thigh to 30 degrees.  A 10 percent rating 
is warranted for limitation of flexion of the thigh to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007).  

If motion is lost beyond 10 degrees of abduction a 20 percent 
rating is warranted.  If the limitation of abduction results 
in an inability to cross legs, a 10 percent rating is 
warranted.  A 10 percent rating is also warranted for a 
limitation of rotation which limits the person's ability to 
toe-out more than 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2007).  

Normal range of motion for the hip is 0 to 120 degrees of 
flexion and 0 to 45 degrees of abduction.  See 38 C.F.R. § 
4.71a, Plate II.  


Analysis

The veteran was afforded a VA examination to evaluate his 
right hip condition in March 2004.  The VA examiner diagnosed 
the veteran with chronic right trochanteric bursitis with a 
snapping iliotibial band.  The VA examiner noted that the 
veteran walked with a mild limp on his right side.  

During examination, the VA examiner noted that the veteran 
was limited by pain to 65 degrees of flexion the first time, 
and 90 degrees the second.  Despite the pain, the veteran was 
able to attain 100 degrees of motion and 120 degrees of 
motion, respectively.  

The veteran was limited by pain to 45 degrees of abduction, 
10 degrees of adduction, 55 degrees of external rotation, and 
30 degrees of internal rotation.  Despite the pain, the 
veteran was able to attain 65 degrees, 15 degrees, 60 degrees 
and 35 degrees, respectively.  

The VA examiner also noted that the veteran's pain was the 
only major functional impairment.  The examiner explicitly 
stated that fatigue, weakness, lack of endurance, 
incoordination and instability were not functional 
impairments and that any attempt to quantitate additional 
loss of hip motion due to these was merely guesswork.  The VA 
examiner further noted that there was not any unstable or 
malaligned joints, but did note there was pain with joint 
motion.  

Also of record are x-ray results of a study taken in May 
2003.  These x-rays showed no evidence of fractures or 
subluxation.  

Given the evidence of record, the Board finds that an 
evaluation higher than 10 is not assignable under Diagnostic 
Code 5255.  The evidence shows that the veteran has nearly a 
full range of motion in his hip with some limitation due to 
pain, ankylosis is not specifically mentioned in the VA 
examination to warrant application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  Nor is there evidence of a flail hip.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5254.  

Furthermore, the evidence of record shows that the veteran's 
right hip flexion is greater than 45 degrees and that 
abduction in not limited to beyond 10 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5252 and 5253.  

Finally, as to Diagnostic Code 5255, the Board finds that the 
competent evidence of record does not reflect a disability 
picture manifested by malunion of the femur that would 
mandate the assignment of a rating higher than 10 percent 
based on more than slight related knee or hip disability.  

Since the x-ray studies from May 2003 clearly showed there 
was no fractures or subluxation, ratings of 80 percent or 60 
percent are not for application.  

Given the demonstrated range of motion in the flexion and the 
mild limp on the right side, an increased rating in excess of 
10 percent is not for application in this case.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5255.  

When rating a service-connected disability on the basis of 
limitation of range of motion, the Board must carefully 
consider whether a higher rating is assignable due to 
"functional loss" of a musculoskeletal disability 
separately from consideration under the Diagnostic Codes.  
"Functional loss" may occur as a result of any of the 
DeLuca factors: limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, functional loss due to the DeLuca factors 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  

While the VA examiner in the March 2004 examination stated 
that pain was a major functional impairment, none of the 
other DeLuca factors were reported to have been present 
during the evaluation.  The VA examiner specifically stated 
that there was not any weakness, lack of endurance, 
incoordination, fatiguability or instability.  Furthermore, 
while the veteran's range of motion was somewhat limited, his 
range of motion is not limited enough even with pain to 
result in a higher rating than 10 percent under Diagnostic 
Codes 5252 or 5253.  

Therefore, the Board finds that a higher rating due to 
"functional loss" is not warranted on this record.  
Accordingly, the veteran's claim for an initial evaluation in 
excess of 10 percent for service-connected chronic right 
trochanteric bursitis with snapping iliotibial band of the 
right hip must be denied.  


ORDER

An initial evaluation in excess of 10 percent for service-
connected chronic right trochanteric bursitis with snapping 
iliotibial band of the right hip is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


